Citation Nr: 1143603	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his Board hearing and in documents of record, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of his combat service in Vietnam.  Audiometry readings at separation from service were essentially normal.  The Veteran has reported that he worked as a barber following service and was not exposed to acoustic trauma at his job.  He has also reported use of motorcycles and chainsaws since service; however, he noted that he used hearing protection.  The Veteran further alleges that he has experienced tinnitus and a decrease in his hearing since service.  Therefore, he claims that his current bilateral hearing loss and tinnitus are the result of his military service and, as such, service connection is warranted.

Bilateral sensorineural hearing loss was noted on VA audiologic consultation in April 2005.  Additionally, VA audiometric testing in November 2008 showed bilateral hearing loss by VA standards.  The examiner stated that it was her opinion that the Veteran's hearing loss and tinnitus were not due to acoustic trauma in the military because the inservice audiograms showed hearing within normal limits and there was no mention of tinnitus.

The examiner's opinion is based, at least in part, on the "normal" inservice audiogram findings.  However, the Board notes that the Veteran's Army combat service clearly exposed him to acoustic trauma, and the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the circumstances, the Board feels that another medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In rendering such opinion, the examiner should specifically consider the Veteran's lay statements regarding service incurrence, including his documented combat service, and continuity of symptomatology.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and tinnitus and, thereafter, any such records should be obtained for consideration in his appeal.  In this regard, the Veteran testified at his Board hearing that he was not currently receiving treatment for such disorders, but intended to do so in the near future. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss and tinnitus.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and etiology of any hearing loss and tinnitus.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus, is related to his military service, to include noise exposure consistent with his documented combat service.  

The examiner should also indicate whether the Veteran had sensorineural hearing loss within one year of his service separation in March 1970 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


